DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 and 6 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first circuit that is configured to generate an inverted voltage of a voltage at a first node and apply the inverted voltage to a second node; a second circuit that is configured to generate an inverted voltage of a voltage at the second node and apply the inverted voltage to the first node; a first transistor that is configured to couple the first node to a third node by being turned on; a first memory element that has a first terminal coupled to the third node and a second terminal to which a control voltage is to be applied, and is allowed to take a first resistance state or a second resistance state; a second transistor having a source to which a first voltage is to be applied, a drain coupled to the third node, and a gate coupled to a first predetermined node, the first predetermined node being one of the first node and the second node; a third transistor having a source to which a second voltage is to be applied, a drain coupled to the third node, and a gate coupled to a second predetermined node, the second predetermined node being the other of the first node and the second node; a fourth transistor that is configured to couple the second node to a fourth node by being turned on; a second memory element that has a first terminal coupled to the fourth node and a second terminal to which the control voltage is to be applied, and is allowed to take the first resistance state or the second resistance state; a fifth transistor having a source to which the first voltage is to be applied, a drain coupled to the fourth node, and a gate coupled to the second predetermined node; a sixth transistor having a source to which the second voltage is to be applied, a drain coupled to the fourth node, and a gate coupled to the first predetermined node; and a driver that is configured to control operations of the first transistor and the fourth transistor and set the control voltage, and a combination of other limitations in the independent claims.
 Independent claim 19 comprises similar allowable content as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827